DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive. Once again, the Applicant argues on pages 7-13 that there is no reason to modify the combination of Soares as modified by Kamata, with the teachings of Karpov.  The Examiner respectfully disagrees. First, the Examiner notes that these are device claims.  Kamata (paragraph 53) discloses “The conductive bonding layer 16a is formed of at least one metal selected from the group consisting of Au, Cu, Pt, Ag, Al, Ta, Ti, W, Cr, Mo, V, Nb, Zr, Hf, Mg, and Ru, or an alloy containing at least one of the aforementioned metals, or a nitride, boride, oxide, or carbide of at least one of the aforementioned metals.” Therefore a transition metal of TaO is taught.  Second, formed by an electrical forming process”.  The Examiner notes, as also stated in the previous rejection and here below in the current rejection, that these limitations are product-by-process limitations.  
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.  Thus Karpov is/was not really needed.  
Lastly, it has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970).  In this instance, this would teach one of ordinary skill in the art that TaO can be used as a bonding structure material and a conductive path can be formed by an electrical forming process.  The Examiner takes the position the rejection is proper.


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soares et al. (Soares) (US 2017/0330859 A1) in view of KAMATA et al. (KAMATA) (US 2013/0249028 A1) in view of KARPOV et al. (KARPOV) (US 2019/0229264 A1).
In regards to claim 1, Soares (Figs. 2B-4, 6 and associated text) discloses a stacked semiconductor device (Figs. 2B-4 and 9 as whole), comprising: a first semiconductor structure (items 10, 210), comprising first conductive pillars (items 30, 230); a second semiconductor structure (items 10, 210), comprising second conductive pillars (items 30, 230), and the first semiconductor structure (items 10, 210) stacked above the second semiconductor structure (items 10, 210); and a bonding structure (items 28 plus 12 plus 14 plus 16 plus 18 plus 24, 228 plus 212 plus 216 plus 224), disposed between a first bottom surface of the first semiconductor structure (items 10, 210) and a second bottom surface of the second semiconductor structure (items 10, 210), and contacting the first conductive pillars (items 30, 230) and the second conductive pillars (items 30, 230), wherein the bonding structure (items 28 plus 12 plus 14 plus 16 plus 18 plus 24, 228 plus 212 plus 216 plus 224) comprises conductive paths (items 12, 14, 16, 18, 24, 212, 224, 216) for electrically connecting the first conductive pillars (items 30, 230) and the second conductive pillars (items 30, 230), wherein the bonding structure (items 28 plus 12 plus 14 plus 16 plus 18 plus 24, 228 plus 212 plus 216 plus 224) extending over the first bottom surface of the first semiconductor structure (items 10, 210) and the second bottom surface of the second semiconductor structure (items 10, 210) entirely, but does not specifically disclose wherein the bonding structure (items 28 plus 12 plus 14 plus 16 plus 18 plus 24, 228 plus 212 plus 216 plus 224) comprises at least a transition metal oxide layer, the transition metal oxide layer comprises TaO.
In regards to claim 1, KAMATA (paragraph 53, Figs. 1-26 and associated text) discloses wherein the bonding structure (items 16a, 16b) comprises at least a transition metal oxide layer, the transition metal oxide layer comprises TaO (paragraph 53).  Paragraph 53 recites “The conductive bonding layer 16a is formed of at least one metal selected from the group consisting of Au, Cu, Pt, Ag, Al, Ta, Ti, W, Cr, Mo, V, Nb, Zr, Hf, Mg, and Ru, or an alloy containing at least one of the aforementioned metals, or a nitride, boride, oxide, or carbide of at least one of the aforementioned metals.”
It would have been obvious to modify the invention to include a bonding structure comprised of at least a transition metal oxide layer for the purpose of bonding or capping (paragraph 53), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

Soares as modified by KAMATA does not specifically disclose the conductive paths are formed by an electrical forming process.
In regards to claim 1, KARPOV (Figs. 1, 2, 4, 5A, 6, 8F and associated text) discloses the conductive paths (items 114, 124) are formed by an electrical forming process (paragraph 43).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Soares as modified by KAMATA with the teachings of KARPOV for the purpose of a conductive path.
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970).  In this instance, this would teach one of ordinary skill in the art that a conductive path can be formed by an electrical forming process.
the conductive paths are formed by an electrical forming process” are product-by-process limitations.  
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
In regards to claim 2, Soares (Figs. 2B-4, 6 and associated text) discloses wherein the bonding structure (items 28 plus 12 plus 14 plu16 plus 18 plus 24, 228 plus 212 plus 216 plus 224) comprises: a first bonding layer (items 28, 228), disposed at a first bottom surface of the first semiconductor structure (items 10, 210); and a second bonding layer (items 28, 228), disposed at a second bottom surface of the second semiconductor structure (items 10, 210), wherein the first bonding layer (items 28, 228) directly contacts the second bonding layer (items 28, 228).
In regards to claim 3, Soares (Figs. 2B-4, 6 and associated text) discloses wherein the conductive paths (items 12, 14, 16, 18, 24, 212, 224, 216) extend to penetrate through the first bonding layer (items 28, 228) and the second bonding layer (items 28, 228) for electrically connecting the first conductive pillars (items 30, 230) and the second conductive pillars (items 30, 230).
In regards to claim 7, Soares (Figs. 2B-4, 6 and associated text) as modified by KAMATA and KARPOV discloses the conductive paths (items 12, 14, 16, 18, 24, 212, 224, 216) are conductive filaments formed in the bonding structure (items 28 plus 12 plus 14 plu16 plus 18 plus 24, 228 plus 212 plus 216 plus 224).

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soares et al. (Soares) (US 2017/0330859 A1) in view of KAMATA et al. (KAMATA) (US 2013/0249028 A1) in view of KARPOV et al. (KARPOV) (US 2019/0229264 A1) as applied to claims 1-3, 7 and 8 above and further in view of FONG et al. (FONG) (US 2016/0204088 A1).
In regards to claim 4, Soares (Figs. 2B-4, 6 and associated text) as modified by KAMATA (paragraph 53, Figs. 1-26 and associated text) and KARPOV (Figs. 1, 2, 4, 5A, 6, 8F and associated text) discloses all the limitations except a first insulating layer and a second insulating layer, 
FONG (paragraphs 5, 41, 43, Fig. 1 and associated text) discloses SOI substrates.  
It would have been obvious to modify the invention to include an SOI substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 5, Soares (Figs. 2B-4, 6 and associated text) as modified by KAMATA (paragraph 53, Figs. 1-26 and associated text), KARPOV (Figs. 1, 2, 4, 5A, 6, 8F and associated text) and FONG (paragraphs 5, 41, 43, Fig. 1 and associated text) discloses wherein the first bottom surface of the first semiconductor structure is comprised of first exposed surfaces of the first conductive pillars and a first lower surface of the first insulating layer; and 
In regards to claim 6, Soares (Figs. 2B-4, 6 and associated text) as modified by KAMATA (paragraph 53, Figs. 1-26 and associated text), KARPOV (Figs. 1, 2, 4, 5A, 6, 8F and associated text) and FONG (paragraphs 5, 41, 43, Fig. 1 and associated text) discloses wherein the first bonding layer directly contacts and covers the first exposed surfaces of the first conductive pillars and the first lower surface of the first insulating layer; and the second bonding layer directly contacts and covers the second exposed surfaces of the second conductive pillars and the second lower surface of the second insulating layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 27, 2021